On Petition for Rehearing
PER CURIAM.'
The petitioner, Harold L. Mack, has directed this Court’s attention to a mistake appearing in the fourth paragraph of the opinion filed in the above cause.
In the fourth paragraph of the opinion,, this court erroneously stated that the income of the defendant, petitioner herein,, from the conservative investments amounts to $3,125.40 per annum or $260.45 per month, which added to the disability payments of $135.45 per month makes $395.90 per month income.
Upon re-examination of the record, this court finds that the corrected possible income from conservative investments, including the $11,000 checking account if invested at an interest rate of 3j4%> is $1,-857.50 per annum which added to the disability payments of $135.45 per month makes an annual income of $3,482.90 or $290.24 per month. We also note that in reviewing the lower court’s decree we stated that the lower court granted appellee attorney fees of $500 whereas actually $800 was granted appellee. But since this mistake has not been asserted in the petition for rehearing, we only mention this oversight to make the opinion reflect the true facts.
*864Inasmuch as the errors committed concerned mistakes in detailing the income and not matters of law, we adhere' to the principles advanced in the original opinion.
For the reason assigned, our original decree is clarified and amended so as to correct the computations of defendant-appellant’s income.
The petition for rehearing is denied.
KANNER, C. J., ALLEN, J., and THOMAS, ELWYN, Associate Judge, concur.